                 Case 7:20-cv-01959-KM K Document 127
                Case 7:20-cv-01959-KMK Document 129 Filed 07/22/20 Page 1 of 1



HKP I                        HARFENIST KRAUT & PERLSTEIN LLP

                                                                                               NEIL TORC2YNER
                                                                                                           Attorney at Law
                                                                                                      DIRECT TEL: 516.355.9612
                                                                                                      DIRECT FAX: 516.355.9613
                                                                                                NTORCZYNER@HKPLAWCOM

                                                                                                     July 21 , 2020
United States District Court Kenneth M. Karas
United States Courthouse
300 Quarropas Street
White Plains, NY 10601
By: ECF

            RE : Allstate Insurance Company et al v. James A Spina , et al.
            Docket No. 20-CV-1959 (KMK)(JM)

       As the Court is aware, in April this firm filed notices of appearance on behalf of
numerous defendants, including Mid Hudson Acupuncture, P.C. and Ralph J. Storm, LAC
("the Storm Defendants").

        Unfortunately, this firm will no longer be able to represent the Storm Defendants and
the firm intends to file a motion to be relieved as counsel under Local Rule 1.4. As the
supporting declaration may disclose privileged communications which would be subject to
privilege, we are respectfully requesting leave to file the supporting declaration under seal.

       Additionally, on June 30, 2020 , co-Defendants Clifton Burt and Physical Medicine &
Diagnostic Testing PC filed an answer with cross-claims against all Defendants. The answer
to these cross-claims is due today. I have spoken with Shannon Carroll who represents
these defendants and she has consented to an extension of time to respond to the cross-
claims, so that new counsel can attend to this task. I am respectfully requesting that the
Court extend the Storm Defendants' time to answer these cross-claims to August 21, 2020.

       Additionally, as the Court may be aware, the Plaintiffs have served motions for pre-
Judgment attachment and for a preliminary injunction staying collections efforts on behalf of
multiple parties , including Mid Hudson Acupuncture . Early today I spoke with Hugh CM
Brady to request consent to an extension of the Storm Defendants' time to oppose Allstate's
motions, however Mr. Brady was unable to provide consent at that time and I have not
received any follow up response. I am hopeful that prior to filing the formal motion I will be
able to report on Allstate's position in this regard.

           I thank the Court for its time and understanding in this matter.
Counsel may file their Motion to Withdraw, but
the papers can only contain sealed portions if Respectfully Submitted
the~ discuss privileged matters. _Th~ extensio~ARFENIST KRAUT & PERLSTEIN LLP
of time to answer the counterclaims 1s granted,                             '
but the requested extension of time to responcBy:    .Neil !J~
to late'W" ::c;'tl
  All
        5
                                                        Neil Torczyner
So Ordere .               I~              7/22/20
                    3000 Marcus Avenue, Suite 2El                    2975 Westchester Avenue, Suite 415,
                        Lake Success, NY 11042                              Purchase, NY 10577
                    T - 516.355.9600 F - 516.355.9601                 T- 914.701.0800 F - 914-708-0808.
